Bingham McCutchen LLP One Federal Street Boston, Massachusetts 02110 October 29, 2013 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 Re:Aquila Funds Trust (File Nos. 2-79722 and 811-3578) Ladies and Gentlemen: On behalf of Aquila Funds Trust, a Massachusetts business trust (the “Registrant”) and pursuant to Rule 497(c) under the Securities Act of 1933, as amended, attached for filing are exhibits containing in interactive data format the risk/return summary information that appears in a supplement dated October 11, 2013 to the Prospectus relating to Aquila Three Peaks High Income Fund and Aquila Three Peaks Opportunity Growth Fund (each, a “Fund”), each a series of the Registrant. Any questions or comments relating to the filing should be directed to the undersigned at (617) 951-8458 or Toby R. Serkin at (617) 951-8760. Sincerely, /s/ Jeremy B. Kantrowitz Jeremy B. Kantrowitz
